9/30/2020                                                  Short and Distort: Bear Market Stock Manipulation
                                                                                                                EXHIBIT
                                                                                                                  6
             PART OF
             Guide to Bear Markets

    LAWS & REGULATIONS                   CRIME & FRAUD



    Short and Distort: Bear Market Stock
    Manipulation


    By RICK WAYMAN | Updated Mar 24, 2020


            TABLE OF CONTENTS
            Short Selling vs Short & Distort                                  The Effect of Short and Distort
            Preventing Short and Distort                                      How to Identify Good Research
            The Bottom Line
                                                                    EXPAND +



    A less publicized and more sinister version of short selling can take place on Wall Street. It's
    called 'short and distort' (S&D). It is important for investors to be aware of the dangers of
    S&D and to know how to protect themselves.




    Nothing is inherently wrong with short selling, which is permissible under the regulations of the
    Securities and Exchange Commission (SEC). However, the 'short and distort' type ofFeedback
                                                                                          short-seller
    uses misinformation and a bear market to manipulate stocks. S&D is illegal, as is its
https://www.investopedia.com/articles/analyst/030102.asp                                                                  1/9
9/30/2020
                                                 p                       g
                                                           Short and Distort: Bear Market Stock Manipulation


    counterpart, the pump, and dump, which is mainly used in a bull market.

             PART OF
             Guide to Bear Markets




        KEY TAKEAWAYS
             Short and distort (S&D) refers to an unethical and illegal practice that involves shorting
             a stock and then spreading rumors in an attempt to drive down its price.
             S&D traders manipulate stock prices conducting smear campaigns, often online, to
             drive down the price of the targeted stock.
             A short-and-distorter's scheme can only succeed if the S&D trader has some degree of
             credibility.
             A 'short and distort' is the inverse of the better known 'pump and dump' tactic.



    Short Selling vs. Short and Distort (S&D)
    Short selling is the practice of selling borrowed stock in the hope that the stock price will soon
    fall, allowing the short seller to buy it back for a profit. The SEC has made it a legal activity for
    several good reasons. First, it provides the markets with more information. Short seller's often
    engage in extensive, legitimate due diligence to uncover facts that support their suspicion that
    the target company is overvalued. Secondly, short selling adds to market liquidity as it fulfills
    the supply component of the supply/demand paradigm. Finally, short selling also provides
    investors who own the stock (have long positions) with the ability to generate extra income by
    lending their shares to the shorts.




https://www.investopedia.com/articles/analyst/030102.asp                                                       2/9
9/30/2020                                                  Short and Distort: Bear Market Stock Manipulation




             PART OF
             Guide to Bear Markets



    S&D traders, on the other hand, manipulate stock prices in a bear market by taking short
    positions and then using a smear campaign to drive down the price of the targeted stock. This is
    the inverse of the 'pump and dump' tactic, whereby an investor buys stocks (takes a long
    position) and issues false information that causes the target stock's price to increase.


    Generally, it is easier to manipulate stocks to go down in a bear market and up in a bull market.
    The 'pump and dump' is perhaps better known than the 'short and distort,' partially due to the
    inherent bullish bias built into most stock markets, and because of the media's reporting of the
    extended U.S. bull market that has been in play for the better part of three decades. For
    example, the U.S. stock market has been in a protracted uptrend since the mid-1980s, which
    provided ample fodder for pump-and-dumpers to deploy their corrupt schemes.




    An S&D trader's main goal is to profit by shorting a stock prior to smearing the stock publicly.
    The theory is that frightening the stock's investors will cause them to flee en masse, thereby
    causing a decline in the stock's price. A short-and-distorter's scheme can only succeed if the
    S&D trader has credibility. Therefore, they will often use screen names and email addresses that
    imply they are associated with reputable entities, such as the SEC or Financial Industry
    Regulatory Authority (FINRA). The thrust of their message is to convince investors that
    regulatory authorities have serious concerns about the company and that they are contacting
    the stock's investors as a gesture of goodwill.



https://www.investopedia.com/articles/analyst/030102.asp                                                       3/9
9/30/2020                                                  Short and Distort: Bear Market Stock Manipulation




             PART OF
             Guide to Bear Markets




    'Short and distort' traders clutter message boards, which makes it very difficult for an investor
    to verify the claims. "Get out before it all comes crashing down" and "Investors who wish to
    enter a class action lawsuit can contact …" are typical posts, as are their projections of $0 stock
    prices and 100% losses. Any individual or entity that attempts to contradict their claims
    becomes the target of their attacks. In other words, the market manipulator will do everything
    in his or her power to keep the truth from coming out and keep the targeted stock's price
    heading down.


        FAST FACT
        Movies like 'Wall Street' (1987) and 'Boiler Room' (2000) brought these types of
        stock market manipulations to the fore and helped educate investors on the
        risks of playing the markets.

    The Net Effect of Short and Distort
    When a 'short and distort' maneuver succeeds, investors who initially bought stock at higher
    prices sell at low prices because of their mistaken belief that the stock's worth will decrease
    substantially. This selling pressure drives the stock price lower, allowing the S&D traders to
    cover and lock in their gains.


    During the chaos that enveloped some prominent bankruptcies, such as Enron in 2001 or Nortel
    in 2009, investors were more susceptible to this type of manipulation in other stocks than they
    would have otherwise been. During downturns, the first appearance of impropriety could easily
    cause investors to run for the hills. As a result, many innocent, legitimate, and growing
    companies are at risk of getting burned, taking investors along with them.


    Identifying and Preventing Short and Distort
    Here are some tips for avoiding being burned by a 'short and distort' scheme:

https://www.investopedia.com/articles/analyst/030102.asp                                                       4/9
